          Case 1:17-cr-00630-ER Document 243 Filed 03/18/20 Page 1 of 1



                                                       U.S. Department of Justice

                                                       United States Attorney
                                   3/18/2020           Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007

                                                       March 14, 2020

BY ECF / EMAIL
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

         The Government submits this letter to respectfully request a brief adjournment of the post-
trial briefing schedule in above-captioned case. Specifically, the Government requests: (1) a one-
week adjournment of the current deadline for filing its opposition brief, from March 16, 2020 to
March 23, 2020; and (2) a corresponding one-week adjournment of the defendant’s deadline for
filing any reply brief, from April 6, 2020 to April 13, 2020 1. Because the sentencing proceeding
is not scheduled until May 26, 2020, the parties do not anticipate that the requested adjournments
will impact the timing of sentencing. Defense counsel for Mr. Scott, Arlo Devlin-Brown, Esq.,
consents to the requested adjournments.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                         X
                                                       United States Attorney

                                                By:            /s/
                                                       Christopher J. DiMase / Nicholas Folly/
                                                       Julieta V. Lozano
             3/18/2020
                                                       Assistant United States Attorneys /
                                                       Special Assistant United States Attorney
                                                       (212) 637-2433 / (212) 637-1060/
                                                       (212) 335-4025

Cc:    Defense counsel

1
  Depending on the nature of the Government’s responsive brief, the defendant may seek an additional
one-week extension for filing a reply. The Government has agreed not to oppose any such request.
